Title: To Benjamin Franklin from the Abbé Girault de Kéroudou, 12 December 1783
From: Girault de Kéroudou, Georges, abbé
To: Franklin, Benjamin


          
            au College de Louis Legrand, Ce 12. Xbre. 1783./.
            Monsieur,
          
          Dans Le recueil de M. Le President Rolland, que J’ay eû L’honneur d’envoyer à votre Excellence, il Se trouve une dissertation sur L’emplois de La Langue française dans Les inscriptions, Les traités, &c. L’autheur desirant y faire Les Changements et Les additions Convenables, me Charge de recourrir à vos Lumieres pour Sçavoir si Les delibérations de votre republique, et quelques unes de ses inscriptions, sont en français. Votre zele pour tout Ce qui peut-etre utile aux Sciences, aux Lettres et aux hommes, ne vous permettera pas de me refuser Cette grace. Je vous demande encore Celle d’agreer Le profond respect avec Lequel Je suis, Monsieur, Votre trés hble et obt. Serviteur
          
            Girault De Keroudou,grand-maitre du College de Louis Legrand.
          
         
          Notation: Girault de Keroudou 12 Decr. 1783.—
        